DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the Applicants’ filing on 5/6/2022.  Claims 1-12 were previously pending of which claims 1-4, 8, 10 and 12 have been amended. Claims 1-12 are currently pending and examined below.

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data receiver” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The above-referenced claim limitations  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “receiver” coupled with functional languages “receive” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: item 2, Fig. 1.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objection
Claim 1 is objected to for the following informalities.  Specifically, the limitation “an surrounding object” should be replaced with --a surrounding object-- to correct a minor matter of form.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:

A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-8 and 11-12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hibino (US 2016/0003936). 
With respect to claim 1, Hibino discloses an object recognition apparatus (1, Fig. 1) comprising: a data receiver (10, Fig. 1) that receives, from a sensor  (20, Fig. 1) for detecting an [sic] surrounding object (e.g. vehicle, guardrail, motorcycle, etc., Fig. 7), object data that is a state value of the object (¶ 22, e.g. image, distance, speed, etc.); an estimation processor that estimates a change in the state value of the object, based on recognition data detected by a sensor detecting surrounding objects and calculated in the past, and then generates estimation result as estimation data (¶ 38, specific target detection continuously monitoring object state based on reflected wave from the same target as well as past history information); a low-resolution-state determination processor that compares the estimation data estimated by the estimation processor with the object data so as to determine whether or not the object data is data in a low-resolution state where the two or more objects cannot be separated from one another (¶¶ 65-66, “plurality of targets … positioned close to each other” and radar corresponding to low resolution while camera captures high resolution, i.e. higher lateral resolution for close objects, and ¶ 4, “individually and separately detect a plurality of targets which are close to each other, due to the spread of radio waves (millimeter waves). There is a problem that the plurality of targets are detected as one target” i.e. resulting in low resolution); and a recognition processor that generates recognition data by combining the estimation data and the object data, wherein in the case where the low-resolution-state determination processor determines that the object data is in the low-resolution state, the recognition processor reduces a weight to the recognition data in combining the object data that was determined to be in the low-resolution state, and then generates the recognition data (¶¶ 66-69, i.e. in case of multiple objects in close proximity of each other (low-resolution-state) influence of ghost due to the reflected wave from the guardrail is restrained or suppressed (reduces a reflection degree) by prioritizing high accuracy image data over low accuracy radar reflected wave data. Also ¶ 83, “information on a target is required to be exactly acquired, from the image data acquired by the image acquisition means”).  
With respect to claim 4, Hibino further discloses wherein the recognition processor applies the weight to the object data and the estimation data so as to calculate the state value of the object, and wherein in the case where it is determined that the object data is in the low-resolution state, the recognition processor decreases the weight value for the object data and then calculates the state value of the object (¶ 66, a higher weight is given to a higher priority target rather than low resolution ghost reflection from the guardrail).
With respect to claim 5, Hibino further discloses wherein the object recognition apparatus is mounted in a vehicle (¶¶ 25 and 79, “target recognition apparatus 10 is applied to an apparatus installed in an automobile”).
With respect to claim 6, Hibino further discloses wherein there is provided a display that is mounted in the vehicle and displays recognition data outputted by the recognition processor (¶ 28).
With respect to claim 7, Hibino further discloses wherein there is provided a vehicle controller that is mounted in the vehicle and controls the vehicle, based on recognition data to be outputted by the recognition processor (40, Fig. 1 and ¶ 67).  
With respect to claim 8, all the limitations have been analyzed in view of claim 1, and it has been determined that claim 8 does not teach or define any new limitations beyond those previously recited in claim 1; therefore, claim 8 is also rejected over the same rationale as claim 1.
With respect to claim 11, all the limitations have been analyzed in view of claim 6, and it has been determined that claim 11 does not teach or define any new limitations beyond those previously recited in claim 6; therefore, claim 11 is also rejected over the same rationale as claim 6.
With respect to claim 12, all the limitations have been analyzed in view of claim 7, and it has been determined that claim 12 does not teach or define any new limitations beyond those previously recited in claim 7; therefore, claim 12 is also rejected over the same rationale as claim 7.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hibino in view of Tamaoki (US 2021/0264224).
With respect to claim 3, Hibino does not expressly disclose wherein the low-resolution-state determination processor compares a number of object data items in a predetermined range with a number of estimation data items corresponding to the predetermined range; in the case where the number of the object data items is smaller than the number of the estimation data items, the low-resolution-state determination processor determines that the object data is data in the low-resolution state.   However, Tamaoki, in the same field of invention, teaches using a combination of camera and radar for object detection (Fig. 3) where depending on camera reliability the sensitivity threshold of radar is increased or decreased in order to detect a higher number of objects (high-resolution) or a lower number of objects (low-resolution) within a predetermined range thus showing the correlation between the number of detected objects in a given area on radar resolution (e.g. ¶¶ 105, 109, 136 and 149).  Moreover, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have used the system of Tamaoki in Hibino since there are a finite number of identified, predictable potential solutions (i.e. judging a radar resolution based on the number of objects detected) to the recognized need (i.e. determining the reliability of data in terms of radar resolution, i.e. high or low) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (see MPEP § 2143).  Furthermore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Tamaoki into the invention of Hibino in order to compensate for one sensor’s weakness in one area by combining it with other sensor’s strength (see, for example, Table 1 of Tamaoki) so as the overall accuracy of object detection is increased resulting in safety improvement.  Picking the number of objects identified in a given area as a criteria provides an easy and reliable way to assess the radar’s resolution.
With respect to claim 10, all the limitations have been analyzed in view of claim 3, and it has been determined that claim 10 does not teach or define any new limitations beyond those previously recited in claim 3; therefore, claim 10 is also rejected over the same rationale as claim 3.

Allowable Subject Matter
Claims 2 and 9 are objected to for depending on rejected claims but would otherwise be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The allowable subject matters found in the claim that have not been found to have been adequately taught or disclosed in the prior art found at this time are all the limitations as specifically claimed. 
Response to Arguments
Applicant’s amendments to the claims properly address the previous rejections under 35 USC 112 and as such they have been withdrawn.  
With respect to claims interpretation under 35 USC 112(f), Applicant does not provide any reason nor makes any amendments to rebut the presumption other than merely stating “data receiver” is a structural element (page 7 of the Remarks).  As noted in the body of Action above, the limitation continues to be interpreted under 35 USC 112(f) absent enough rebuttal by applicant.
With respect to the previous anticipation rejections, Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references (MPEP §707, ¶ 7.37.11).  That is, Applicant points out to various passages of Hibino and then summarily concludes “Hibono [sic, recte Hibino] does not teach or suggest the above-noted claimed features” (page 10 of the Remarks).  such general allegations of patentability without specifically pointing out how the language of the claims patentably distinguishes them from the references are not sufficient and as such the rejections are maintained.
Dependent claims continue to stand rejected as no separate arguments were presented other than the arguments made for the independent claims.  Thus, the rejections of these claims are maintained.

Conclusion 
Applicants’ arguments with respect to the rejection of the independent claims have been fully considered but they are not found to be persuasive.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAVID Z. MEHDIZADEH/Primary Examiner, Art Unit 3669